DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1-3 and 5; and cancelled claim 17 on 08/08/2022. 
 
Response to Arguments
Applicant's arguments pertains to the newly amended limitations of claims 1 and 2. The revised rejection presented below addresses the amended claims. 

Claim Interpretation- Apparatus Claims
The elected claims are drawn to a stereolithography device.  A statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-6 recites the limitation "a measurement temperature.” It is unclear if “a measurement temperature” recited in claims 3-6 are referring to the recited “measurement temperature” of claims 1 and 2.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“measuring section that measures a temperature of the photocurable composition” in claim 1;
“an illuminating section that, at a time of forming the cured layer, illuminates light onto the photocurable composition…”  in claim 1;
“a measurement temperature processing section” in claim 3;
“an acquiring section that acquires, from a temperature measured by the measuring section, the temperature information of the photocurable composition…” in claim 5;
“a storage section in which is stored curing information expressing, for the photocurable composition, a relationship between temperature of the photocurable composition” in claim 10 and claim 11; 
“a setting section that, on the basis of the temperature information and the curing information, sets the integrated light amount of light that is to be illuminated” in claim 10; and
“a correcting section that, in accordance with the temperature information, corrects the integrated light amount that is set in advance so as to be illuminated onto the photocurable composition at the illuminating section” in claim 11.  
 	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following interpretations are made: 
“measuring section” is interpreted as a temperature sensor [0036] and its equivalents;
“an illuminating section” is interpreted as a projector [0033] and its equivalents;
“a measurement temperature processing section” is interpreted as a microcomputer [0043] and its equivalents;
“an acquiring section” is interpreted as a microcomputer [0043] and its equivalents;
“a storage section” is interpreted as a non-volatile storage medium [0042] and its equivalents; 
“a setting section” is interpreted as a microcomputer [0043] and its equivalents; and
“a correcting section” is interpreted as a microcomputer [0043], [0016] and its equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka (US 10,906,246).
Regarding claim 1, Tomioka teaches a stereolithography device that forms a cured layer by illuminating light onto a photocurable composition that is in a liquid form and photo curing photocuring the photocurable composition, and that layers the cured layer and molds a three- dimensional molded object, the device comprising: 
a thermographic sensor that measures a temperature of the photocurable composition (Figure 1, item 256 and Col 7, Ln 35-49); and 
a projection unit that, at a time of forming the cured layer, illuminates lights onto the photocurable composition such that there becomes an integrated light amount that corresponds to a measurement temperature of the measuring section (Figure 1, item 250; Col 3, Ln 62-67; Col 5, Ln 3-9; and Col 10, Ln 8-11). 

Tomika teaches if the temperature measured by the thermographic sensor is lower than the predetermined value [0010], the control unit would trigger an abnormality notification and sound an alarm, stopping the curing operation [0013]. Therefore, Tomika teaches that the projection unit sets an integrated light amount of light (e.g., no light) for irradiating the photocurable composition if the measurement temperature does not exceed a predetermined threshold value. 

Tomika does not explicitly teach the projecting unit sets an integrated light amount of light for irradiating the photocurable composition according to whether or not a measurement temperature measured by the measuring section exceeds a preset threshold value for the photocurable composition, or whether or not a temperature change in the measurement temperature between the measurement temperature and an immediately preceding measurement temperature measured by the measuring section exceeds a preset threshold value for the temperature change in the photocurable composition, and illuminates lights onto the photocurable composition such that an amount of light equal to the set integrated light amount is illuminated. However, given that the structure of the projecting unit of Tomika is identical to the instant claimed illuminating section, the projecting unit of Tomika would be capable of irradiating light on the photocurable composition according to whether or not a measurement temperature measured by the measuring section exceeds a preset threshold value and illuminate light onto the photocurable composition such that an amount of light equal to the set integrated light amount is illuminated.
 The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2115).  
 
Regarding claim 2, Tomioka teaches a stereolithography device that forms a cured layer by illuminating light onto a photocurable composition that is in a liquid form and photo curing photocuring the photocurable composition, and that layers the cured layer and molds a three- dimensional molded object, the device comprising: 
a thermographic sensor  that measures a temperature of the photocurable composition (Figure 1, item 256 and Col 7, Ln 35-49); and 
a projection unit that, at a time of forming the cured layer, illuminates lights onto the photocurable composition such that there becomes an integrated light amount that corresponds to a measurement temperature of the measuring section (Figure 1, item 250; Col 3, Ln 62-67; Col 5, Ln 3-9; and Col 10, Ln 8-11). 

Tomika teaches if the temperature measured by the thermographic sensor is lower than the predetermined value [0010], the control unit would trigger an abnormality notification and sound an alarm, stopping the curing operation [0013]. Therefore, Tomika teaches that the projection unit sets an integrated light amount of light (e.g., no light) for irradiating the photocurable composition if the measurement temperature does not exceed a predetermined threshold value. 

Tomika does not explicitly teach the an illuminating section that, at a time of forming the cured layer, sets an integrated light amount of light for irradiating the photocurable composition according to temperature information including a measurement temperature measured by the measurement section and an area ratio of the cured layer to be formed in the predetermined area, and illuminates light onto the photocurable composition such that an amount of light equal to the set integrated light amount is illuminated. However, given that Tomika teaches a projecting unit identical to the instant claimed illuminating section, the projecting unit of Tomika would be capable of an setting an integrated light amount of light for irradiating the photocurable composition according to temperature information including a measurement temperature measured by the measurement section and an area ratio of the cured layer to be formed in the predetermined area, and illuminating light onto the photocurable composition such that an amount of light equal to the set integrated light amount is illuminated.
 
The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2115).  

Regarding claim 3, Tomioka teaches the apparatus as applied to claim 2, 
further comprising a measurement temperature processing section that, in parallel with formation of the cured layer, is capable of setting, in accordance with predetermined standards and from among the measurement temperatures, a measurement temperature that is to be used in control of the integrated light amount (Col 10, 38-49 and Col 11, Ln 34-46).

Regarding claim 4, Tomioka teaches the apparatus as applied to claim 2, wherein the projecting unit is capable of carrying out control of the integrated light amount on the basis of the temperature information that is obtained from a measurement temperature, of any region or time period and whose use in control of the integrated light amount is set in advance, among the measurement temperatures (Col 10, 38-49 and Col 11, Ln 34-46).

Regarding claim 5, Tomioka teaches the apparatus as applied to claim 2, comprising: 
a controller that acquires, from a measurement temperature measured by the measuring section, the temperature information of the photocurable composition within a region facing a molding surface at which the cured layer is to be formed (Col 7, Ln 35-60), 
wherein the projecting unit is capable of illuminating light, which is such that there becomes the integrated light amount that is set from the temperature information, onto the photocurable composition within the region that faces the molding surface (Col 7, Ln 35-60).
Regarding claim 6, Tomioka teaches the apparatus as applied to claim 5, comprising: 
wherein the controller is capable of setting the temperature information for each of a plurality of divisional regions that are obtained by dividing a region, at which one of the cured layers is to be formed, longitudinally and laterally along the molding surface (Col 7, Ln 35-66), and 
the projecting unit illuminates light onto the respective divisional regions such that there becomes the integrated light amount that is set from the temperature information of that divisional region (Col 8, Ln 33-41).

Regarding claim 8, Tomioka teaches the apparatus as applied to claim 2, wherein the sensor measures changes in temperature of the photocurable composition in a predetermined time period (Col 7, Ln 35-61), and
 the projecting unit is capable controlling of the integrated light amount on the basis of temperature information that includes measured temperature changes (Col 7 Ln 56- Col 8, Ln 7).

Regarding claim 9, Tomioka teaches the apparatus as applied to claim 2, wherein the projecting unit is capable of controlling the integrated light amount on the basis of temperature information that is weighted in accordance with a cured layer that is layered or a measurement temperature (Col 7, Ln 40- Col 8, Ln 7).

Regarding claim 10, Tomioka teaches the apparatus as applied to claim 2, further comprising: 
a storage section capable of storing curing information expressing, for the photocurable composition, a relationship between temperature of the photocurable composition, an integrated light amount, and film thickness of the cured layer that corresponds to the integrated light amount (Col 7, Ln 62- Col 8, Ln 7); and 
the controller that, on the basis of the temperature information and the curing information, is capable of setting the integrated light amount of light that is to be illuminated onto the photocurable composition from the illuminating section (Col 8, Ln 8-19). 

Regarding claim 11, Tomioka teaches the apparatus as applied to claim 2, further comprising: 
a storage section in which is capable of storing curing information expressing, for the photocurable composition, a relationship between temperature of the photocurable composition, an integrated light amount, and film thickness of the cured layer that corresponds to the integrated light amount (Col 7, Ln 62- Col 8, Ln 7); and 
a controller that, in accordance with the temperature information, corrects the integrated light amount that is set in advance so as to be illuminated onto the photocurable composition at the illuminating section (Col 8, Ln 35-49). 

Regarding claim 13, Tomioka teaches the apparatus as applied to claim 1, wherein the projector is capable of illuminating, onto the photocurable composition, light by which an illuminance corresponding to the integrated light amount is obtained in an illumination time period that is set in advance (Figure 1, item 250; Col 3, Ln 62-67; Col 5, Ln 3-9; and Col 10, Ln 8-11 and Ln 60-67).  

Regarding claim 14, Tomioka teaches the apparatus as applied to claim 1, wherein the projector is capable of illuminating light by which an illuminance that is set in advance is obtained onto the photocurable composition for an illumination time period that corresponds to the integrated light amount (Figure 1, item 250; Col 3, Ln 62-67; Col 5, Ln 3-9; and Col 10, Ln 8-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US 10,906,246). 
Regarding claim 7, Tomioka teaches the apparatus as applied to claim 2.
Tomioka does not teach the temperature information in a film thickness direction of the cured layer is included in the temperature information.
However, given that the apparatus of Tomioka is identical to the instant apparatus, the apparatus of Tomioka would be capable of acquiring the temperature information in a film thickness direction of the cured layer as the temperature information.

Regarding claim 12, Tomioka teaches the apparatus as applied to claim 2. 
Tomioka does not teach the higher the temperature of the photocurable composition obtained from the temperature information, the smaller the integrated light amount illuminated from the projecting unit, as compared with a case in which the temperature is low.
Given that the projecting unit of Tomioka is identical to the instant illuminating section, the projecting unit of Tomioka would be capable of using smaller integrated light amounts illuminated from the projecting units with higher temperatures of the photocurable composition.

Regarding claim 15, Tomioka teaches the apparatus as applied to claim 1. 
Tomioka does not teach the molded object that is three-dimensional is molded such that an average film thickness of each of the cured layers is greater than or equal to 20 microns and less than or equal to 150 microns. 
However, given that the apparatus of Tomioka is identical to the instant apparatus, the apparatus of Tomioka would be capable of producing a molded object that is three-dimensional is molded such that an average film thickness of each of the cured layers is greater than or equal to 20 microns and less than or equal to 150 microns. 

Regarding claim 16, Tomioka teaches the apparatus as applied to claim 1.
Tomioka does not teach at a time of forming the cured layer, light is illuminated such that a region of the photocurable composition, which region is in a film thickness direction, a width of greater than or equal to 5% and less than or equal to 30% of a film thickness of the photocured layer, is cured. 
However, given that the apparatus of Tomioka is identical to the instant apparatus, the apparatus of Tomioka would be capable of illuminating light such that light is illuminated such that a region of the photocurable composition, which region is in a film thickness direction, a width of greater than or equal to 5% and less than or equal to 30% of a film thickness of the photocured layer, is cured. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742